Case 3:16-cr-00440-WHA Document 170-10 Filed 03/03/20 Page 1 of 3




              Exhibit J
  Case 3:16-cr-00440-WHA Document 170-10 Filed 03/03/20 Page 2 of 3


                                        TRANSLATION
Date: November 19, 2018
Recording: Excerpt of 1542694868_373_13_159_924
Male Speaker 1: Yevgeniy Nikulin (“Zhenya”)
Female Speaker 1: Anya


[O/V]: Overlapping Voices
[U/A]: Unintelligible audio


***

Anya: Haven’t they told you anything?

Zhenya: I should have got food as well. Neither food nor books and magazines arrived. I asked

       to bring me computer magazines.

***

Anya: Do you even know what the time is when you call somebody?

Zhenya: I do. The time is okay now. The attorneys work 24/7.

Anya: Zhenya, who said the attorneys work 24/7? If you want everybody to work like that, it

       doesn’t mean everybody wants it.

Zhenya: I hack websites 24/7. I hacked.

Anya: You hack websites?

Zhenya: I hack websites [laughing] You know what? Can you find Artemiy Nevazhno [Артемий

       Неважно] on ВКонтакте (Russian social network)?

Anya: I know.

Zhenya: Come again?

Anya: I know.

Zhenya: Come again?

Anya: I said I know him. We are friends on ВКонтакте.

Zhenya: You are?

                                           1                                          EXH. 89
  Case 3:16-cr-00440-WHA Document 170-10 Filed 03/03/20 Page 3 of 3


Anya: Yes.

Zhenya: Let him register an American number, I want to call him to talk. Okay?

Anya: Okay.

Zhenya: I want to hack the prison here [laughing].

Anya: Do you want to hack the prison?

Zhenya: I want to hack the prison. The rules here are stupid.

Anya: Okay.

***

Zhenya: Can you ask to send me some magazines. Not just about cars. About computers,

       about…

Anya: Zhenya, call them in the evening and tell them yourself.

***




                                            2                                      EXH. 89
